
	

113 S512 IS: To Aid Gifted and High-Ability Learners by Empowering the Nation's Teachers Act
U.S. Senate
2013-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 512
		IN THE SENATE OF THE UNITED STATES
		
			March 11, 2013
			Mr. Grassley (for
			 himself, Ms. Mikulski, and
			 Mr. Casey) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to aid gifted and talented and high-ability learners by empowering the
		  Nation's teachers, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the To Aid Gifted and High-Ability
			 Learners by Empowering the Nation's Teachers Act or the
			 TALENT
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. References.
					TITLE I—Improving basic program requirements
					Sec. 101. State plans.
					Sec. 102. Annual State report cards.
					Sec. 103. Local educational agency plans.
					Sec. 104. National Assessment of title I.
					TITLE II—Improving teaching for gifted and talented
				students
					Sec. 201. State applications.
					Sec. 202. Local applications and needs assessments.
					Sec. 203. Local use of funds.
					Sec. 204. Subgrants to eligible partnerships.
					TITLE III—Gifted and talented students in rural
				schools
					Sec. 301. Small rural school achievement program.
					Sec. 302. Rural and low-income school program.
					TITLE IV—Supporting essential research on the learning needs of
				gifted and talented students
					Sec. 401. Supporting essential research on the learning needs
				of gifted and talented students.
					TITLE V—General provisions
					Sec. 501. Definitions.
					Sec. 502. Amendments to other
				laws.
					Sec. 503. Effective
				Date.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Academically
			 gifted and talented students make up an estimated 6 to 10 percent of the
			 prekindergarten through grade 12 student population, totaling between 3,000,000
			 and 6,000,000 students.
			(2)There is a
			 growing excellence gap at the highest levels of achievement between the
			 performance of subgroups of students, particularly between the performance of
			 students who are African-American or Hispanic and the performance of White
			 students, and between low-income students compared to their more advantaged
			 peers, on statewide assessments and on the National Assessment of Educational
			 Progress.
			(3)Advanced students
			 in the United States lag behind the performance of similar students in other
			 countries, which puts the Nation at a competitive disadvantage.
			(4)Gifted and
			 talented students, and high-ability students who have not been formally
			 identified for gifted education services, require modifications to the general
			 education curriculum to fully meet their potential.
			(5)Effective
			 assessment and instruction of gifted and talented students requires educators
			 to have specialized knowledge and skills.
			(6)Ninety percent of
			 teachers nationwide want more professional development focused on the skills
			 necessary for teaching advanced students.
			(7)Interventions and
			 strategies that have been demonstrated to be successful with gifted and
			 talented students can be modified to improve the achievement of all
			 students.
			(8)The availability
			 of gifted education programs and services to students who require such services
			 is unequal and often relies solely on local resources and leadership, leaving
			 many high-ability students from rural areas or who are English language
			 learners or Hispanic, African-American, or Native American, among others,
			 without access to appropriate services.
			(9)There are an
			 estimated 360,000 students in the United States who are both gifted and have a
			 disability. These twice exceptional children present special
			 challenges because their disability often masks their academic potential or
			 their academic strengths may mask their disability, resulting in a lack of
			 services and supports for this student population.
			(10)The development
			 and dissemination of research and national data on gifted and talented students
			 is necessary to—
				(A)guide
			 evidence-based classroom practices vital to meeting the unique needs of this
			 population of students; and
				(B)contribute to the
			 decisionmaking of educators, families, and policymakers.
				3.ReferencesExcept as otherwise expressly provided,
			 whenever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Elementary and
			 Secondary Education Act (20 U.S.C. 6301 et seq.).
		IImproving basic
			 program requirements
			101.State
			 plans
				(a)AccountabilitySection 1111(b)(2)(A) (20 U.S.C.
			 6311(b)(2)(A)) is amended—
					(1)in clause (ii),
			 by striking and after the semicolon;
					(2)in clause (iii),
			 by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(iv)include a recognition program for local
				educational agencies in the State that, for each category of students described
				in subparagraph (C)(v), significantly increase the proportion of students
				scoring at or above the advanced level of achievement on the State academic
				assessments under paragraph
				(3).
							.
					(b)State
			 assessmentsSection 1111(b)(3)(C) (20 U.S.C. 6311(b)(3)(C)) is
			 amended—
					(1)in clause (xiv),
			 by striking and after the semicolon;
					(2)in clause (xv),
			 by striking the period and inserting ; and; and
					(3)by adding at the
			 end the following:
						
							(xvi)measure
				individual academic achievement, including measuring above grade level
				achievement.
							.
					(c)Accountability
			 systemSection 1111(b)(8) (20 U.S.C. 6311(b)(8)) is
			 amended—
					(1)in subparagraph
			 (D), by striking and after the semicolon;
					(2)by redesignating
			 subparagraph (E) as subparagraph (F); and
					(3)by inserting
			 after subparagraph (D) the following:
						
							(E)the specific
				steps the State educational agency will take to assist each local educational
				agency and school affected by the State plan to provide additional educational
				assistance to individual students who—
								(i)perform at the
				advanced level of achievement on the State academic assessments described in
				paragraph (3); and
								(ii)are gifted and
				talented (including high-ability students who have not been formally identified
				for gifted education services);
				and
								.
					102.Annual State
			 report cardsSection
			 1111(h)(1)(C) (20 U.S.C. 6311(h)(1)(C)) is amended—
				(1)in clause (vii), by striking ;
			 and and inserting a semicolon;
				(2)by redesignating clause (viii) as clause
			 (ix); and
				(3)by inserting after clause (vii) the
			 following:
					
						(viii)a comparison
				of the performance of students between different local educational agencies
				across the State at each level of achievement described in subsection
				(b)(1)(D)(ii), disaggregated by the subgroups described in subsection
				(b)(2)(C)(v);
				and
						.
				103.Local
			 educational agency plans
				(a)Plan
			 provisionsSection 1112(b)(1)
			 (20 U.S.C. 6312(b)(1)) is amended—
					(1)in subparagraph
			 (P), by striking and after the semicolon;
					(2)in subparagraph
			 (Q), by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(R)a description of
				how the local educational agency will identify gifted and talented students,
				including high-ability students who have not previously been formally
				identified for gifted education services, and implement educational approaches
				at the elementary and secondary levels to support the learning needs of gifted
				and talented students to ensure that such students make appropriate learning
				gains, such as early entrance to kindergarten, enrichment, acceleration,
				curriculum compacting, and dual enrollment in secondary school and
				postsecondary
				education.
							.
					(b)Schoolwide
			 programsSection 1114(b)(1)
			 (20 U.S.C. 6314(b)(1)) is amended by adding at the end the following:
					
						(K)A description of
				how the school will identify gifted and talented students, including
				high-ability students who have not previously been formally identified for
				gifted education services, and provide services to support the learning needs
				of such students to ensure that such students make appropriate learning
				gains.
						.
				(c)Targeted
			 assistance schoolsSection 1115(c)(1) (20 U.S.C. 6315(c)(1)) is
			 amended—
					(1)in subparagraph
			 (G), by striking and after the semicolon;
					(2)in subparagraph
			 (H), by striking the period at the end and inserting ; and;
			 and
					(3)by adding at the
			 end the following:
						
							(I)identify gifted
				and talented students, including high-ability students who have not previously
				been formally identified for gifted education services, and provide services to
				support the learning needs of such students to ensure that gifted and talented
				and high-ability students make appropriate learning
				gains.
							.
					104.National
			 Assessment of title ISection
			 1501(a)(2)(E) (20 U.S.C. 6491(a)(2)(E)) is amended—
				(1)in clause (iv), by striking
			 and;
				(2)in clause (v), by striking the period at
			 the end and inserting ; and; and
				(3)by adding at the end the following:
					
						(vi)made public an analysis of excellence gaps
				and a description of activities to close any such
				gaps.
						.
				IIImproving
			 teaching for gifted and talented students
			201.State
			 applicationsSection
			 2112(b)(5) (20 U.S.C. 6612(b)(5)) is amended by adding at the end the
			 following:
				
					(C)A description of the comprehensive
				strategy the State educational agency will use to improve the teaching skills
				of teachers, principals, pupil services personnel, and other instructional
				leaders in order to enable them to employ strategies that focus on—
						(i)the identification of students'
				specific learning needs, particularly students with disabilities, students who
				are limited English proficient, students who are gifted and talented, and
				students with low literacy levels; and
						(ii)the tailoring of academic
				instruction to such
				needs.
						.
			202.Local
			 applications and needs assessments
				(a)Local
			 applicationsSection 2122(b)
			 (20 U.S.C. 6622(b)) is amended by adding at the end the following:
					
						(12)A description of
				how the activities will have a substantial, measurable, and positive impact on
				student academic achievement and how the activities will be used as part of a
				broader strategy to eliminate the achievement gap and the excellence
				gap.
						.
				(b)Needs
			 assessmentSection 2122(c)(2) (20 U.S.C. 6622(c)(2)) is amended
			 by inserting shall be based on an analysis of the achievement and
			 learning needs of students at each level of achievement described in section
			 1111(b)(1)(D)(ii) on the State academic assessments, disaggregated by each
			 subgroup described in section 1111(b)(2)(C)(v)(II), and before
			 shall be conducted.
				203.Local use of
			 fundsSection 2123(a) (20
			 U.S.C. 6623(a)) is amended—
				(1)in the matter preceding paragraph (1), by
			 striking to carry out and inserting to increase student
			 achievement for all students, including limited English proficient students,
			 students with disabilities, and gifted and talented students, by carrying
			 out; and
				(2)in paragraph (3)(B)—
					(A)in clause (iv), by striking
			 and;
					(B)in clause (v), by striking the period at
			 the end and inserting ; and; and
					(C)by adding at the end the following:
						
							(vi)provide training
				to support the identification of students who are gifted and talented, and to
				implement instructional practices that support the education of such students,
				such as early entrance to kindergarten, enrichment, acceleration, curriculum
				compacting and dual enrollment in secondary school and postsecondary
				education.
							.
					204.Subgrants to
			 eligible partnershipsSection
			 2134(a)(1) (20 U.S.C. 6634(a)(1)) is amended—
				(1)in subparagraph (A), by striking
			 and after the semicolon; and
				(2)by adding at the end the following:
					
						(C)teachers,
				principals, and pupil service personnel have the training to support the
				identification of students who are gifted and talented, including high-ability
				students who have not been formally identified for gifted education services,
				and implementation of instructional practices that support the education of
				such students, such as early entrance to kindergarten, enrichment,
				acceleration, curriculum compacting and dual enrollment in secondary school and
				postsecondary education;
				and
						.
				IIIGifted and
			 talented students in rural schools
			301.Small rural
			 school achievement programSection 6211(a) (20 U.S.C. 7345(a)) is
			 amended by inserting , including supporting gifted and talented students
			 (including high-ability students who have not been formally identified for
			 gifted education services), after local
			 activities.
			302.Rural and
			 low-income school programSection 6222(a)(2) (20 U.S.C. 7351a(a)(2))
			 is amended by striking and to train and inserting , train
			 teachers to meet the unique learning needs of gifted and talented students,
			 including high-ability students who have not been formally identified for
			 gifted education services, and train.
			IVSupporting
			 essential research on the learning needs of gifted and talented
			 students
			401.Supporting
			 essential research on the learning needs of gifted and talented
			 studentsThe Secretary, acting
			 through the Director of the Institute of Education Sciences, shall—
				(1)continue research
			 and development activities related to the education of gifted and talented
			 students, particularly research and development activities related to such
			 students who reside in rural communities or have been underrepresented as
			 gifted and talented, including students who are low-income, limited English
			 proficient, students with disabilities, and students from minority
			 backgrounds;
				(2)support a
			 National Research and Dissemination Center on the Gifted and Talented that
			 conducts research and serves as a national clearinghouse for evidence-based
			 best practices to improve the identification and instruction of gifted and
			 talented students;
				(3)administer
			 demonstration grants that build and enhance the ability of elementary school
			 and secondary school personnel to support gifted and talented students;
			 and
				(4)ensure that
			 statistical data related to the education of gifted and talented children in
			 kindergarten through grade 12 in the United States and in other nations is
			 collected, reported, analyzed, and disseminated.
				VGeneral
			 provisions
			501.DefinitionsSection 9101 (20 U.S.C. 7801) is
			 amended—
				(1)by redesignating paragraphs (19) through
			 (42) and paragraph (43) as paragraphs (20) through (43) and paragraph (45),
			 respectively;
				(2)by inserting after paragraph (18) the
			 following:
					
						(19)Excellence
				gapThe term excellence gap means differences in the
				percentage of students performing at the highest level of achievement described
				in section 1111(b)(1)(D)(ii) between different subgroups described in section
				1111(b)(2)(C)(v)(II).
						;
				and
				(3)by inserting
			 after paragraph (43), as redesignated by paragraph (1), the following:
					
						(44)Teaching
				skillsThe term
				teaching skills has the meaning given the term in section 200 of
				the Higher Education Act of
				1965.
						.
				502.Amendments to
			 other laws
				(a)Coordination of
			 Federal STEM educationSection 101(b) of the America COMPETES
			 Reauthorization Act of 2010 (42 U.S.C. 6621(b)) is amended—
					(1)in the first
			 subsection (b)—
						(A)in paragraph
			 (5)(D), by striking and after the semicolon;
						(B)in paragraph (6),
			 by striking the period at the end and inserting ; and;
			 and
						(C)by inserting
			 after paragraph (6), the following:
							
								(7)encourage
				participating agencies to develop and implement activities and programs that
				support advanced students in kindergarten through grade 12, including advanced
				students who are from low-income families and advanced students from other
				groups that are underrepresented in the STEM fields, in order to promote
				advanced students' pursuit of careers in STEM
				fields.
								;
				and
						(2)by redesignating
			 the second subsection (b) and subsection (c) as subsection (c) and subsection
			 (d), respectively.
					(b)Laboratory
			 cooperative science centers & other authorized education
			 activitiesSection 3164 of the National Defense Authorization Act
			 for Fiscal Year 1991 (42 U.S.C. 7381b(a)) is amended—
					(1)in paragraph (5)
			 by inserting The Secretary shall determine which students are eligible
			 to participate in such mathematics and science education programs based on the
			 academic achievement of such students. after development
			 facilities.; and
					(2)in paragraph (13)
			 by inserting The Secretary shall determine which middle-school students
			 are eligible to participate in such prefreshman enrichment program based on the
			 academic achievement of such students. after by universities on
			 their campuses..
					(c)Advanced
			 Placement and International Baccalaureate programsSection 6123
			 of the America COMPETES Act (20 U.S.C. 9833) is amended—
					(1)in subsection
			 (d)—
						(A)in paragraph (1)
			 by striking and after the semicolon;
						(B)in paragraph (2)
			 by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(3)the availability
				of Advanced Placement or International Baccalaureate mathematics, science, and
				critical foreign language courses earlier than is typical to students who are
				prepared for such work.
								;
				and
						(2)in subsection
			 (f)(2)—
						(A)in subparagraph
			 (E) by striking and after the semicolon;
						(B)in subparagraph
			 (F) by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(G)how the eligible
				entity will make Advanced Placement or International Baccalaureate mathematics,
				science, and critical foreign language courses available earlier than is
				typical to students who are prepared for such
				work.
								.
						503.Effective
			 DateThis Act, and the
			 amendments made by this Act, shall take effect 1 year after the date of
			 enactment of this Act.
			
